Citation Nr: 1821563	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  04-38 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

T. Matta, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1966 to September 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board when the issue of service connection for a low back disability was remanded in November 2007 and August 2008 and denied in March 2009 (by Veterans Law Judges (VLJs) other than the undersigned.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated February 2010, the Court vacated the Board's March 2009 denial and remanded the matter to the Board for compliance with the instructions included in a Joint Motion for Remand (Joint Motion).  The case returned to the Board and was remanded (by a VLJ other than the undersigned) in November 2010 for additional development in compliance with the February 2010 Court Order and associated Joint Motion.  A December 2011 rating decision ultimately granted service connection for a low back disability and assigned a 20 percent rating effective November 3, 2003, and a 10 percent rating effective March 25, 2011.  The Veteran appealed those ratings and a December 2013 rating decision granted a 20 percent rating throughout the appeal period.  The Veteran was not satisfied with this determination, and continued his appeal, which is currently before the Board.

When this case was previously before the Board, the Board found that the issue of entitlement to a TDIU was raised by the record and remanded the issue for additional development in November 2015.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (finding that a claim for TDIU is part of a claim for increased compensation when the issue of TDIU is reasonably raised by the record).





FINDINGS OF FACT

1.  Prior to May 15, 2005, the Veteran's service-connected low back disability was shown to be manifested by forward flexion of the thoracolumbar spine to 30 degrees or less; or unfavorable ankylosis of the entire thoracolumbar spine.

2.  From May 15, 2005, the Veteran's service-connected low back disability has been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less.

3.  The combined evaluation for the Veteran's service-connected disabilities is 20 percent prior to May 15, 2005, and 40 percent from that date; as a result, he does not meet the percentage criteria for a schedular TDIU evaluation at any time.

4.  Resolving doubt in the Veteran's favor, the competent and probative evidence of record establishes that the Veteran's service-connected back disability is of such severity as to prelude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  Prior to May 15, 2005, a rating in excess of 20 percent is not warranted for the Veteran's DDD of the lumbar spine; from that date, a 40 percent rating, but no higher, is warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5243 (2017)

2. The criteria for TDIU on an extraschedular basis have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 3.400, 4.1, 4.3 4.16(b), 4.18, 4.19 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the [V]eteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Increased Rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.   

Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.   

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10. 

From November 3, 2003, the Veteran's service-connected back disability is rated 20 percent disabling under 38 C.F.R. § 4.71a, Code 5243.  Consequently, the focus is on those criteria that would afford a rating in excess of 20 percent.  

Code 5243 pertains to intervertebral disc syndrome (IVDS) and provides that IVDS (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

There are several notes following the General Rating Formula criteria, one of which provides that associated objective neurological abnormalities, including bowel or bladder impairment, are to be rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, n.1.

Under the Formula for Rating Based on Incapacitating Episodes, a 20 percent rating is warranted with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least four weeks during the past 12 month period.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, n.1.  

The Board notes that the Veteran has had four VA spine examinations with respect to his claim.  On January 2008 VA examination, he reported decreased motion, stiffness, weakness, and spasms, and severe spinal flare-ups occurring once every one to two months and lasting three to seven days.  He stated that he could not do any activity during a flare.  Although IVDS was diagnosed on examination, the Veteran denied any incapacitating episodes in the prior 12 months.  Range of motion testing revealed flexion to 60 degrees, with pain at 45 degrees, extension to 15 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 15 degrees.  There was no additional loss of motion on repetitive use testing.

On March 2011 VA examination, the Veteran reported severe flare-ups occurring every two to four months and lasting seven days; during an increase, the Veteran described a severe increase in loss of motion and inability to perform most activities due to pain.  His flare-ups are only alleviated with more chiropractic treatment, bedrest, medications, and heat.  The Veteran's posture was stooped and his gait was antalgic.  There was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion testing revealed flexion to 70 degrees, extension to 25 degrees, and right and left lateral rotation and flexion to 30 degrees.  There were no additional limitations after repetitive use testing.  No objective evidence of pain on range of motion testing was noted, passive range of motion testing was unchanged from active range of motion on repetitive testing, and range of motion values were unchanged from baseline values reported with no pain, fatigue, weakness, or incoordination noted.

On April 2012 VA examination, the Veteran reported no new back problems or treatments but stated that flare-ups are triggered by "[a]nything" and that he just needs to know his limitations.  Range of motion testing revealed forward flexion to 60 degrees, extension to 20, and right and left lateral flexion and rotation to 20 degrees, all with pain, with no additional loss of motion with repetitive use testing.  Functional loss included less movement than normal and pain on movement.  Guarding/muscle spasm of the thoracolumbar spine resulted in an abnormal gait.  The Veteran did not have any radicular pain or any other signs/symptoms due to radiculopathy and no other neurological abnormalities were noted.

Pursuant to the Board's November 2015 remand, the RO arranged for a VA examination in January 2017.   The Veteran reported flare-ups being much better than before (now every two to three months for about four to seven days, instead of once a month); he takes it easy when his back gives out during a flare-up and avoids prolonged standing or sitting.  Range of motion testing revealed flexion to 70 degrees, and extension, right and left lateral flexion, and right and left lateral rotation all to 30 degrees.  Pain was noted, including on weight-bearing, but did not result in or cause functional loss.  There was no additional loss of motion on repetitive use testing.  The examiner noted that passive range of motion was unchanged from active range of motion and on repetitive testing; range of motion values were unchanged from baseline values reported; and no pain, fatigue, weakness, or incoordination was noted.  There was no evidence of pain on passive range of motion or when the joint is used in nonweight-bearing.

The examiner was unable to determine whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over time or with flare-ups, but did note that there was no additional range of motion loss due to such following repeated use during the examination.  The examiner further noted guarding and muscle spasm, but neither resulted in abnormal gait or abnormal spinal contour.  The examiner diagnosed DDD of the lumbar spine; IVDS was not diagnosed.  Further, no radicular pain or any other signs or symptoms due to radiculopathy were noted; there was also no ankylosis of the spine.

The Board notes that, following its November 2015 remand, the Veteran submitted numerous private treatment records from Dunnellon Chiropractic, where the Veteran received treatment for his service-connected back disability since 1999.  The range of motion measurements provided in these treatment records are significantly different than those provided during VA examinations.  During May 15, 2005, private treatment forward flexion was limited to 30 degrees; in May 2008, forward flexion ranged from 40 to 45 degrees; from June 2008 through December 2015, his forward flexion was limited from five to 35 degrees.

Additionally, the Veteran's private chiropractor submitted a statement in October 2017 in support of the Veteran's claim.  In it, she provided range of motion testing on a "good day" for the Veteran (where forward flexion was limited to 20 degrees and 10 degrees on passive and active motion, respectively) and during a day when he experienced a severe exacerbation of his condition (where forward flexion was limited to five degrees on both passive and active motion).

A review of the evidence shows that, as of May 15, 2005, a 40 percent rating is warranted for DDD of the lumbar spine.  The Board finds probative that private treatment records as of that date show forward flexion limited to 30 degrees.  While there are private treatment records showing forward flexion limited from 35 to 45 degrees, those are for limited periods of time (for instance, during the months of May, July, and August 2008) and do not reflect the Veteran's total disability picture.  Additionally, while the January 2008, March 2011, April 2012, and January 2017 VA examinations reveal findings more closely associated with a 20 percent rating, the Board finds that the range of motion testing found in the Veteran's private treatment records to be more probative and consistent.  Overall, his reports made during the course of regular treatment and range of motion results are more credible than those made to VA examiners and the Board will afford them more probative value because they were made in the interest of determining the proper care/medication he needed to treat his back. See e.g. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (finding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Accordingly, and as regards functional loss due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, 8 Vet. App. at 202, given the extent of thoracolumbar flexion demonstrated by the Veteran during private chiropractic treatment, the overall level of disability demonstrated by the Veteran is commensurate with a rating of 40 percent, effective May 15, 2005.  A rating in excess of 40 percent is not warranted as the evidence does not show, or even suggest, that ankylosis of the spine has been manifested at any time.

The Board has also considered whether a higher rating is warranted based on incapacitating episodes.  However, as evidenced above, it is questionable whether the Veteran has IVDS; regardless, however, no qualifying incapacitating episodes were reported during private treatment or VA examinations.  Therefore, the Veteran is not entitled to a higher rating for IVDS under Code 5243.

Neurological manifestations of lumbosacral disc disease are separately rated under an appropriate code (and such rating is to then be combined with the rating under the General Formula).  The Board notes the Veteran has twice reported radiating pain during VA treatment; however, on January 2008, March 2011, April 2012, and January 2017 VA examinations,  no radicular pain or any other signs/symptoms of radiculopathy were noted; additionally, the Veteran's private chiropractor has not noted any radicular pain or any other signs/symptoms of radiculopathy. Accordingly, and based on the evidence of record, the Board finds that a separate rating for neurological manifestations is not warranted.

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.   38 U.S.C. § 1155; 38 C.F.R. § 4.16.  

Entitlement to TDIU requires an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.   Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (emphasis added).  Disabilities resulting from a common etiology or a single accident will be considered one disability for the purpose of one 60 percent disability, or one 40 percent disability in combination.  38 C.F.R. § 4.16(a).  


If a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where a veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).  However, the Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim was referred to VA's Director for Compensation and Pension (Director) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id. 
	
However, the Board finds that Bowling's and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d at 1362.  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Director, yet must send it to him in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment.  

Moreover, in a recent precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance.  See Wages v. McDonald, 27 Vet. App. 233 (2015) (Kasold, J., concurring).  The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the nonreviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations.  Accordingly, this contention is rejected."  Id. at 238. (emphasis added).  Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the [AOJ] fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105 (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process." Id. at 240, fn 4 (emphasis added).  

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").

The Veteran contends that he is unemployable due to his service-connected back disability.  Service connection has been established for scars, rated 0 percent, and DDD of the lumbar spine, rated 20 percent prior to May 15, 2005, and 40 percent from that date (based on the decision above).

On January 2008 VA examination, the examiner noted decreased mobility and problems with lifting and carrying, in addition to pain.  He also noted severe effects on usual daily activities, including chores, shopping, exercise, recreation, traveling, bathing, dressing, toileting, and grooming. 

On April 2012 VA examination, the examiner noted that the Veteran receives Social Security Administration (SSA) disability benefits due to his back disability.  She concluded that the Veteran's back disability should not preclude light duty or sedentary employment but that strenuous physical employment would be limited.

On January 2017 VA examination, the examiner determined that the Veteran's back disability does not impact on his ability to work.

In an undated statement, the Veteran's private chiropractor provided an opinion on the Veteran's unemployability based on her personal treatment of him for over 14 years.  She noted that his condition prohibits him from sitting for any length of time as this exacerbates his condition by placing a heavier load on the lumbar discs.  Prolonged standing also aggravates his condition, as well as bending forward, lifting any objects, bending, twisting, or lifting.  She opined that, due to these limitations and his frequent episodes of exacerbations that require bedrest, "substantial gainful employment is not an option."  She further opined that he has been unable to engage in substantial gainful employment since 2003.  She reiterated her opinion in October 2017 correspondence, wherein she stated that the Veteran is unable to work in any capacity.

The Board further notes that SSA disability benefits have been in effect since August 13, 2004, for a back disorder.

Based on the foregoing, the Board finds that that it is reasonably shown that, by virtue of his service-connected back disability, the Veteran is precluded from participating in any substantially gainful employment consistent with his education/training and experience.  Accordingly, and resolving reasonable doubt in his favor, as required, the Board finds that an extraschedular TDIU rating is warranted as of the date the Veteran was first unemployable.


ORDER

Prior to May 15, 2005, a rating in excess of 20 percent for DDD of the lumbar spine is denied; from that date, a rating of 40 percent, but no higher, is warranted. To this extent, the appeal is granted, subject to the laws and regulations governing payment of VA monetary benefits.

An extraschedular TDIU is granted.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


